Citation Nr: 1017977	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-26 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for trigeminal 
neuralgia.

2.  Entitlement to service connection for a disability of the 
neck.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to November 
2002, and from September 2003 to December 2004.  The Veteran 
served in the Army National Guard before being called to 
active duty in support of Operation Iraqi Freedom from 
September 2003 to December 2004.  The Veteran continued his 
service in the Army National Guard after being released from 
active duty.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In October 2007, a hearing was held before a decision review 
officer (DRO) at the RO in Jackson, Mississippi.  The 
transcript of the hearing is in the claims folder.

The issues of entitlement to service connection for 
trigeminal neuralgia and a disability of the neck are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The evidence does not show that the Veteran incurred 
hypertension, to a compensable degree, either during service 
or in the one-year presumptive period following service.  Nor 
does the evidence show that the Veteran had hypertension-
related symptoms during his period of active service.



CONCLUSION OF LAW

The Veteran's hypertension was not incurred or aggravated 
during service.              38 U.S.C.A §§ 1110, 5103, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that the Veteran 
is entitled to service connection for hypertension.  
Initially, the Board notes that VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a June 
2006 letter, VA informed the Veteran of the evidence VA had 
received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claim.  The letter 
also explained how disability ratings and effective dates are 
assigned.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding that when the Board addresses a question 
that has not been addressed first by the RO, it must consider 
whether the claimant was given adequate notice, and if not, 
whether the claimant was prejudiced thereby).

In this case, the RO obtained the Veteran's service personnel 
records, service treatment records, and VA treatment records.  
The Veteran did not indicate the existence of any pertinent 
private treatment records.  Unfortunately, the RO was unable 
to obtain the Veteran's Social Security Administration (SSA) 
medical records.  VA notified the Veteran of the missing SSA 
medical records and requested that he submit to VA any such 
records in his possession.  The Veteran did not submit any 
such records.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  An examination or opinion is 
necessary to make a decision on a claim if (1) the record 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (2) the evidence establishes that an event, 
injury, or disease occurred during service, or that certain 
diseases manifested during the applicable presumptive period; 
and (3) the evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service, but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The third element above establishes a low threshold, 
requiring only that the evidence "indicate" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006) (pointing to, as examples of such 
evidence, medical evidence that is too equivocal to support a 
decision on the merits, and credible evidence of continuity 
of symptomatology).

As pertaining to the Veteran's claim for service connection 
for hypertension, no examination or opinion is necessary 
because the evidence does not satisfy the second element 
discussed above (in-service event, injury, or disease; or 
manifestation of the disability during the one-year 
presumptive period following service).  The service treatment 
records are void of any complaints of, treatment for, or 
diagnoses of hypertension or hypertension-related symptoms.  
Nor does the evidence show that the Veteran's hypertension 
became manifest to a degree of 10 percent or more within one 
year from separation.  See 38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. §§ 3.307(a)(3); 3.309(a).  These findings are 
discussed in greater detail, below, in the body of the 
decision.

Moreover, the Board notes that a medical examination would 
serve no useful purpose in this case, because one of the 
required elements to establish service connection-also 
discussed in more detail below-is an in-service disease or 
injury (or post-service manifestation of certain diseases 
within one year from separation).  Because that element is 
lacking here, there is no possibility that the Veteran's 
service connection claim for hypertension could be 
substantiated merely by virtue of a medical examination.  
Accordingly, the Board finds that the Veteran was not 
prejudiced by the lack of a VA examination.

In sum, the Board finds that VA has fulfilled its duty to 
assist in every respect.



II.  Service Connection

The Veteran contends he is entitled to service connection for 
hypertension.  Specifically, he contends that his 
hypertension manifested itself within one year of separation, 
to a sufficient degree to warrant presumptive service 
connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Service connection may also be granted 
for chronic disorders, such as hypertension, when manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).

Hypertension is rated under Diagnostic Code (DC) 7101, which 
pertains to hypertensive vascular disease.  Hypertension is 
compensable when diastolic pressure is predominantly 100 or 
more; or when systolic pressure is predominantly 160 or more; 
or when an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication for 
control.  Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 or greater with a diastolic 
blood pressure of less than 90.  38 U.S.C. § 4.104, DC 7101.

In this case, the service treatment records are void of any 
complaints of, treatment for, or diagnoses of hypertension or 
hypertension-related symptoms, during the period of the 
Veteran's active service.  As indicated above, the Veteran 
served on active duty from June 2002 to November 2002, and 
from September 2003 to December 2004.  Service treatment 
records show that in June 2001-before the Veteran was called 
to active duty-his systolic blood pressure was 137 and his 
diastolic pressure was 74.  During his period of active 
service, his blood pressure was measured at 144/76 (July 
2002); 135/70 (October 2003); and 138/76 (March 2004).

Post-service medical evidence shows that during the one-year 
presumptive period after separation, the Veteran's blood 
pressure was measured at 162/70 (January 2005); 141/81 
(January 2005); 139/80 (April 2005); 164/90 (November 2005); 
and 139/91 (November 2005).  In January 2005, and again in 
September 2005, the Veteran was diagnosed with "borderline" 
hypertension.

After reviewing all the evidence, the Board is unable to 
grant the Veteran's claim for service connection for 
hypertension.  Service connection on a presumptive basis is 
not warranted because the evidence does not show that the 
Veteran had-at any time during the one-year period following 
active service-diastolic pressure predominantly 100 or more, 
or systolic pressure predominantly 160 or more.  In fact, the 
evidence shows only one reading of systolic pressure of 160 
or more (164, in November 2004), and no readings of diastolic 
pressure of 100 or more.

In addition, direct service connection is not warranted 
because the evidence does not show that the Veteran had-at 
any time during service-complaints of, treatment for, or 
diagnoses of hypertension, or hypertension-related symptoms, 
including diastolic pressure 100 or more or systolic pressure 
160 or more.  Nor does the record contain any evidence of a 
medical nexus between the Veteran's current condition and his 
period of active service.

In arriving at the above conclusion, the Board has applied 
the reasonable doubt doctrine and has given the Veteran the 
benefit of the doubt wherever permissible.  See 38 C.F.R. § 
4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for trigeminal neuralgia 
and a disability of the neck.

As discussed above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Generally, to establish service 
connection, a veteran must show evidence of a current 
disability, evidence of in-service incurrence or aggravation 
of a disease or injury, and evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. § 3.303; 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

Because the evidence relating to these two claims is largely 
intertwined, the Board will proceed to discuss the medical 
evidence of both claims simultaneously.

(Initially, the Board notes that on the Veteran's claim form, 
the Veteran described his disability of the neck as 
"cervicalgia" (a disability characterized by pain extending 
along one or more nerves in the neck).  However, because the 
evidence does not show a diagnosis of cervicalgia, the Board 
proceeds to analyze the merits of that claim by treating it 
as a more general claim for service connection for a 
disability of the neck.)

The Veteran contends he injured his neck while serving in 
Iraq during Operation Iraqi Freedom, where he was primarily 
responsible for driving his superior officers to their 
respective destinations, often across dangerous roads.  
(Service records confirm that the Veteran was a mechanic 
whose duties included driving military vehicles.)  He 
contends that on or around May 1, 2004, he was driving a 
vehicle when his convoy (there was more than one vehicle in 
the convoy) was attacked.  One of the vehicles in front of 
the vehicle the Veteran was driving was hit by an improvised 
explosive devise.  The vehicle exploded and flipped over; and 
it appears that the vehicle the Veteran was driving jerked or 
came to an abrupt stop, causing the Veteran to hit his head 
against the steering wheel.  The Veteran testified that when 
he hit his head on the steering wheel, he felt his neck 
"pop," although he felt no pain at the time.  He contends 
that shortly after that incident, however, he gradually 
developed neck pain.  At first, the pain was not intense; but 
over time, it became progressively worse.

Regarding the in-service incident described above, the 
Veteran also reported that one of his good friends-Sgt. J. 
L.-was riding or driving in the vehicle that was hit by the 
bomb, and was killed.  The RO was able to confirm Sgt. J. 
L.'s death by reference to Department of Defense records.  
According to those records, Sgt. J. L. died May 1, 2004, in 
Mosul, Iraq, when his convoy vehicle hit an improvised 
explosive device.  Sgt. J. L. was assigned to the Army 
National Guard's 367th Maintenance Company out of DeKalb, 
Mississippi (the same unit the Veteran was assigned to).

As to the claim for service connection for trigeminal 
neuralgia (a chronic pain condition that affects the 
trigeminal nerve, which carries sensation from the face to 
the brain), the Veteran seems to advance three theories of 
entitlement: first, that his trigeminal neuralgia developed 
secondary to his neck problems; second, that his trigeminal 
neuralgia was caused by the same in-service vehicular 
incident that led to his neck disability; and third, that his 
trigeminal neuralgia was caused by the "strenuous 
activities/conditions" in Iraq, including the heavy 
equipment, such as his helmet, that he was required to wear 
"at all times."

Service treatment records are void of any complaints of, 
treatment for, or diagnoses of trigeminal neuralgia or a neck 
disability (or of symptoms related to those conditions).  The 
service records do contain one document, however, entitled 
Post-Deployment Health Assessment, that indicates that the 
Veteran served in Iraq during Operation Iraqi Freedom; that 
he witnessed at least one coalition soldier being wounded or 
killed or saw at least one dead body of a coalition soldier; 
that he engaged in direct combat where he discharged his 
weapon; and that he felt on at least one occasion during his 
deployment, that he was in great danger of being killed.

Turning to the post-service medical evidence, the Board notes 
that at a January 2005 VA outpatient treatment consultation 
(just one month after separation from active service), the 
Veteran reported that he had "neck pain off and on since 
high school" and that his pain had "recently" recurred.  
The examiner diagnosed the Veteran with cervical spine pain.

A November 2005 VA treatment consultation report shows that 
the Veteran presented with a "3 day history of right neck 
pain."  He reported that he also had chronic neck pain but 
that the pain on that occasion was worse.  He indicated that 
the pain radiated to his right ear and his right jaw.

Another November 2005 VA treatment consultation report shows 
that the Veteran presented with continued right-sided neck 
pain that he had had "since deployed" and that was getting 
worse.  Physical examination revealed mild tenderness over 
the entire right side of his neck, worse over the sub-mastoid 
region and in trap distribution.  There was no inflammation.

An April 2006 VA treatment consultation report shows that the 
Veteran reported intense ear pain (self-rated as 10/10) for 
several days.  The pain radiated to the entire right side of 
his head, from below the right ear to the lateral aspect of 
the right eye.  He reported constant dull pain in the right 
side of his face and "multiple exacerbations since it 
started last year."  The intense pain was lancinating, 
sharp, and worse at the onset of exacerbation.  The examiner 
diagnosed the Veteran with trigeminal neuralgia.

At an April 2006 VA neurology consultation, the Veteran 
reported right facial pain and the gradual onset of right 
neck pain one year earlier.  The Veteran reported that he 
believed he injured his neck (he heard it pop) while he was 
in Iraq, in an incident with his "kevlar [helmet] on."  The 
examiner did not believe the Veteran had trigeminal 
neuralgia, but that he possibly had trigeminal neuropathy or 
orthostatic hypotension.

A service treatment record dated May 2006 (after the Veteran 
was separated from active duty) states that the Veteran 
"should avoid wearing Kevlar helmet for prolonged period (> 
1 hour) until current evaluation completed." 

In June 2006, the Veteran reported for VA treatment and 
reported left-sided facial pain that "mirror[ed]" the pain 
on the right side.  The Veteran stated that it was the first 
time he had experienced that pain on his left side.  The 
examiner diagnosed the Veteran with a history of atypical 
facial pain, "similar to trigeminal neuralgia."

In September 2006, the Veteran was diagnosed with 
"[t]rigeminal neuralgia vs. atypical facial pain"; cervical 
spine pain; and history of posterior cervical node.

In October 2006, the Veteran reported that his neck pain was 
worse than his facial pain.  He was diagnosed with atypical 
facial pain.

In December 2006, the Veteran was diagnosed with possible 
right trigeminal neuralgia; and neck pain, possibly secondary 
to muscle spasm.  

In March 2007, the Veteran was diagnosed with trigeminal 
neuralgia.

In September 2007, the Veteran was diagnosed with 
"[t]rigeminal neuralgia vs. atypical facial pain"; cervical 
spine pain; and history of posterior cervical node.

After reviewing the evidence, the Board finds that an 
examination and opinion are necessary before a final 
determination can be made.  First, the Board notes that the 
evidence is in some conflict as to (1) the precise diagnoses 
of the Veteran's neck and facial pain disabilities; and (2) 
whether his neck disability is in fact a separate disability 
from his facial disability.

In addition, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  An examination or opinion is 
necessary to make a decision on a claim if (1) the record 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (2) the evidence establishes that an event, 
injury, or disease occurred during service, or that certain 
diseases manifested during the applicable presumptive period; 
and (3) the evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service, but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The third element above establishes a low threshold, 
requiring only that the evidence "indicate" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006) (pointing to, as examples of such 
evidence, medical evidence that is too equivocal to support a 
decision on the merits, and credible evidence of continuity 
of symptomatology).

In this case, an examination and opinion are necessary 
because there is evidence that the Veteran's disabilities may 
be related to his period of active service (namely, the 
vehicular incident described above, and confirmed by 
Department of Defense records; or alternatively, the heavy 
military attire the Veteran wore), but there is not 
sufficient evidence for the Board to make a determination on 
the claim.

The Board notes that there is no medical nexus in the record.  
Although the Veteran has alleged such a nexus, it is well 
settled that neither the Board nor a person who lacks the 
relevant medical training is qualified to render etiology 
opinions that require medical experience, training, or 
education.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Because 
opining as to the relationship between the Veteran's current 
disabilities and his period of active service requires 
medical training-and because there is no indication that the 
Veteran has such training-the Veteran is not qualified to 
render, on his own accord, a competent nexus opinion.  
Therefore, the claims must be remanded so that competent 
nexus opinions may be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a neurology 
VA examination for the purpose of 
ascertaining (1) the current 
diagnosis of the Veteran's neck 
disability; (2) whether any 
disability of the neck is causally 
related to the Veteran's period of 
active service; (3) the current 
diagnosis of the Veteran's trigeminal 
neuralgia/abnormal facial pain; (4) 
whether any disability of the face is 
causally related to the Veteran's 
period of active service; (5) whether 
the Veteran's neck and facial 
disabilities are distinct 
disabilities or whether they are one 
and the same disability; and (6) if 
the neck and facial disabilities are 
distinct from one another, whether 
the Veteran's facial disability is 
causally related to his neck 
disability.  

The examination report should reflect 
that the examiner reviewed the claims 
folder.  All opinions expressed by 
the examiner should be accompanied by 
a complete rationale, with citation 
to relevant medical findings and lay 
statements, discussed above.

Based on a review of the claims 
folder, the examiner should provide 
an opinion as to whether it is at 
least as likely as not (1) that any 
disability of the neck is causally 
related to the Veteran's period of 
active service; (2) that any 
disability of the face is causally 
related to the Veteran's period of 
active service; and/or (3) that any 
disability of the face is causally 
related to any disability of the 
neck.

2.	Thereafter, the AMC should 
readjudicate the Veteran's claim.  
Thereafter the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


